WR-82,063-01
                                                                                             COURT OF CRIMINAL APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                             Transmitted 8/4/2015 3:56:50 PM
                                                                                               Accepted 8/5/2015 8:46:16 AM
                                                                                                              ABEL ACOSTA
                           Law Offices of Scott Pawgan                                                                CLERK
                                                   122 W. Davis Suite 116
                                                     Conroe, TX 77301                         RECEIVED
                                                   Phone: (936) 242-6975               COURT OF CRIMINAL APPEALS
                                                  Facsimile: (936-) 788-6199                  8/5/2015
                                          Website: www.conroecriminallawyer.net          ABEL ACOSTA, CLERK
                                            E-Mail: scottpawgan@yahoo.com
*Board Certified in Criminal Law by the                                           *Member, National Association Criminal
Texas Board of Legal Specialization                                                Defense Lawyers
                                                                                  *Member, Texas Criminal Defense Lawyers
*Board Member, Montgomery County Criminal                                          Association
 Lawyers Association                                                              *Member, Harris County Criminal Lawyers
                                                                                   Association
*Associate Board Member, Texas Criminal                                           *Member, Polk County Criminal Lawyers
 Lawyers Association                                                               Association
                                                                                  *Member, National College of DWI Defense
                                                 August 4, 2015


Abel Acosta, Clerk
Court of Criminal Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701

         Re:       Court of Appeals No. WR-82063-01; Ex Parte Elmer Howard Whisenant; In the
                   Court of Criminal Appeals in Austin, Texas

Dear Mr. Acosta,

        Counsel received the findings of facts, conclusions of law and recommendations from the
trial court late. Counsel had requested that this court take no action on the writ until at a
minimum July 31, 2015. Counsel is asking this court delay taking action for another week from
the originally requested date to August 7, 2015.

       Even though counsel has tried to contact two individuals that Counsel needs to speak to
and get potential controverting affidavits, those individuals are not available until at the earliest
August 6, 2015. In addition, Counsel is the course director for a CLE program being hosted by
the TCDLA and MCCLDA on August 6, 2015.

         Thank you for your time and consideration in this matter.

Sincerely



Scott Pawgan